Citation Nr: 9917957	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-26 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to October 
1974.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1996, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in January 1998.  It 
was remanded for an orthopedic examination with an opinion.  
All requested development has been accomplished.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right knee disorder is manifested by 
degenerative joint disease, pain, swelling, and slightly 
reduced range of motion.

3.  The veteran's left knee disorder is manifested by pain, 
swelling, and degenerative joint disease.

4.  There is no current medical evidence which demonstrates 
actual, as opposed to potential, recurrent subluxation or 
lateral instability in either knee.

5.  The veteran receives compensation for degenerative joint 
disease in both knees.

6.  The veteran's service connected disabilities do not 
result in marked interference with his work.

7.  The veteran's service medical records are negative for 
complaints of, treatment for, or diagnosis of a chronic left 
ankle injury.

8.  No current, competent medical evidence has attributed the 
veteran's current left ankle disability to either his 
military service or to his service connected left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (1998).

2.  The criteria for an increased evaluation for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (1998).

3.  A chronic left ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to increased evaluations for bilateral knee 
disorders, currently rated as 10 percent disabling, and also 
each assigned 10 percent ratings for arthritis.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the bilateral knee disabilities have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his knee disabilities have worsened 
and warrant increased disability ratings.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for a right knee disorder, described as 
post traumatic and post operative excision medial meniscus 
with chondromalacia, was granted via a rating decision of 
April 1975.  An evaluation of 10 percent was assigned.  
Service connection for a left knee disorder, described as 
post traumatic fracture left fibula with chondromalacia, was 
also granted via a rating decision of April 1975.  An 
evaluation of noncompensable was assigned.  This evaluation 
was increased to 10 percent by a rating decision of March 
1996.  A rating decision of May 1998 assigned separate 10 
percent ratings for arthritis for the veteran's left and 
right knee disorders.

The report of a VA examination, conducted in February 1996, 
shows the veteran complaining that if he bends his knees, one 
will give out.  He stated that both knees stay puffy.  When 
he drives the right knee aches at the joint and he has 
difficulty walking when he gets out of the car.  He stated 
that both knees hurt almost constantly, but the right is 
worse.  The left knee also hurts a lot and aches medially.

Physical examination showed he walked with a normal gait.  He 
could walk on his heels as well as his toes.  There was good 
thigh and calf musculature, with no atrophy in any area.  He 
had a medial parapatellar scar over the right knee.  Ranges 
of motion were from 0-119 degrees on the right and 0-124 
degrees on the left.  All ligaments were intact in both knees 
and nontender to stress.  There was no instability.  The 
Lachman test was negative as was the McMurray.  There was no 
swelling, redness or effusion of either knee.  There was no 
tenderness to palpation of either knee.  On flexion and 
extension there was minimal crepitus, and with pressure over 
the patella, there was no tenderness with flexion and 
extension.  Manipulation of the patella caused no pain.  

X-ray examination of the left tibia and fibula showed no 
fractures or dislocations either recent or old in the fibula 
particularly.  The examiner commented that if the veteran had 
a hairline fracture it has healed without deformity.  On the 
right there were degenerative osteoarthritic changes in both 
compartments, but more so on the medial compartment.  There 
was spurring and lipping of the joint.  On the left the joint 
space was well maintained.  There were no interarticular 
loose bodies.  

The examiner noted that the examination was essentially 
within normal limits.  He stated as an opinion that there was 
degenerative osteoarthritis of the right knee, more on the 
medial compartment, and that this was probably hastened in 
forming by the excision of the torn medial meniscus.  No 
pathology of the left fibula, which was fractured, was 
present.  The examiner stated he could detect no significant 
abnormalities in the left knee, but that the veteran may well 
have some mild degenerative changes which would be normal and 
in keeping with his age.

Private medical records, dated between April and August 1996, 
show the veteran undergoing partial lateral meniscectomy via 
arthroscopy of the left knee.  He was also diagnosed with 
left ankle arthritis.  His private physician reported that 
his left knee disorder was caused by load transfer brought 
upon by the veteran favoring his service connected right 
knee.  

In a statement dated in April 1996, this physician stated 
that he believed that the initial right knee injury was a 
torn anterior cruciate ligament, and that he did not believe 
that doctors at that time realized the gravity of that 
problem.  He also reported that the post service operation, 
in 1978, was designed to eliminate the instability of the 
anterior cruciate ligament loss, however this was 
ineffectual.  He also noted that the veteran's original 
fibular fracture on the left definitely showed 
radiographically, and that whatever intra-articular injury 
was sustained was never diagnosed.

He went on to state that the right knee would not test out as 
unstable because of the stiffness of the arthritic changes.  
These changes make the knee seem artificially sturdy, and 
that it was probably much less stable when the injury was 
originally sustained.

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1996.  He stated that his knee 
disabilities included torn ligaments.  He reported that when 
playing basketball he noticed that he did not have adequate 
stability in his knees.  He reported that he ran and lifted 
weights in attempts to strengthen his knees, but that now his 
doctor recommends that he swim and bike instead, and that he 
limit basketball to one time per week.  

He stated that he experiences pain and swelling if he is on 
his feet for long periods, 1 1/2 to 2 hours.  He then must use 
ice and heat to reduce the swelling and stay off his knees 
for two to three days.  He reported that recent private 
medical reports indicated that he had torn ligaments and 
instability of the knees while inservice, although he was 
never rated for this.  He reported that his knees were more 
unstable in the years immediately following his injury.

VA outpatient treatment reports, dated between March 1996 and 
September 1997, show the veteran continuing treatment for 
bilateral knee pain, left ankle pain and complaints of 
bilateral knee instability.  X-ray examination in April 1997, 
showed some spurring on the posterior subtalar joint of the 
left ankle, post surgical changes with metallic wire suture 
were noted on the right knee, along with osteoarthritic 
changes of the bilateral knees and the right patello femoral 
joint with spurring.  Records dated in June 1996 show the 
veteran fitted for orthotics for his shoes as treatment for 
his left ankle disorder.

The Board notes the veteran's testimony at his personal 
hearing, conducted in April 1998.  He repeated his earlier 
contentions that his knees are unstable.  He again stated 
that this instability not readily apparent on examination 
because of the build-up of bone spurs and arthritic changes 
in the knees.  He stated that he has been told that he will 
require total knee replacement when he is 60 or 70 years old.  

He reported that when he bends his knees they sometimes go 
out, but that he is unsure if this is because of instability 
or weakness.  He reported that he has discontinued medication 
because of associated stomach pain, and that he now uses ice 
to treat his knee pain.  He stated that he did not believe 
his knee disorders inhibited him from lifting things.  He 
reported a reinjury of the left knee in 1997, which his 
physician attributed to bone spurs.  He stated that he had 
since recovered from this.  

He reported that he has been able to function well at his job 
despite his disabilities because he primarily works sitting 
down, and that he has access to an ice pack for occasional 
relief of pain.  He noted that he does experience some 
difficulty concentrating because of the pain, and he must 
work harder to be at ease, because the pain is always there.  
He reported that in addition to his work as an aircraft 
upholsterer he is the pastor of a church.  He stated that on 
one occasion, as he was giving the message, he half squatted 
and his knee gave out causing him to fall to the floor.  He 
stated he did not recall which knee gave out.

He reported that he experiences pain every day and that his 
knees catch and pop.  He stated that he has had to alter his 
recreational lifestyle and activities, and that he is no 
longer able to run.  He stated that he believes his current 
left ankle disorder is related to his military service.  He 
stated that it gives him a lot of pain.  He reported that he 
has been told that he has a bone spur where the fibula broke 
on the left side and that this affects his left ankle joint.  
He reported that he has been told that the ligaments of the 
left foot are stretched.  He stated that he has been fitted 
with orthotics for his shoes as treatment for his ankle 
disorder.  Surgery is possible, but not yet recommended by 
his physician.  His left ankle swells with prolonged 
standing.  

The report of a VA examination, conducted in May 1998, shows 
the examiner noting that a review of the claims folder showed 
a history of an inservice injury of the right knee in 1972 or 
1973.  This was operated on while the veteran was in the 
military.  At the time of the surgical procedure the veteran 
was found to have a loose body in the right knee secondary to 
a twisting injury playing basketball and a tear of the right 
medial meniscus.  It was also noted on the operative 
procedure report that he manifested a 2+ laxity of the 
anterior cruciate ligament.  

It was noted that the veteran was seen on October 10, 1972 
with an effusion in the left knee that was described as being 
mild.  He was diagnosed as having synovitis, traumatic, of 
the left knee.  He also experienced a fracture of the left 
fibula while playing basketball, between the middle and 
distal third of the left fibula.

Post service medical history indicated reconstructive surgery 
of the right knee, in 1978, as substitution for the 
ligamentous laxity found at that time.  Surgery was performed 
on the left knee in 1996.  A partial lateral meniscectomy and 
removal of osteophytes was done.  Operative notes at that 
time indicated the cruciate system of the left knee, anterior 
and posterior, was intact.

With regard to the left ankle, the veteran did not recall any 
specific injury in the service.  In 1997 he noted some skin 
irregularities and pigmentation on the inner aspect of the 
ankle and indicated the area opposite the navicular bone in 
the foot.  He consulted a podiatrist who informed him that he 
would require surgery involving ligamentous reconstruction.

The veteran described his pain, at the time of acute injury 
of the right knee, as 10.  He now states that the left knee 
hurts on a level of four and the right knee at two to three.  
He feels that his symptoms are increasing.  The pain in the 
right knee increases on bending, the left knee on movement, 
after rest, and often after a pop occurs.

Examination showed the veteran with a 5 degree genu valgus 
stance.  He had bilateral pes plano valgus.  He had no knee 
joint effusion and no popliteal cysts.  He had excellent 
quadriceps femoris and vastus medialis components.  
Circumferential measurement of the thighs was 19 1/2 inches, 15 
1/2 for the left calf, and 15 3/4 for the right calf.

The right knee showed a range of motion of 0-110 degrees.  
The cruciate and collateral systems were intact.  
Retropatellar grating and joint line grating was noted on 
active and passive flexion.  Torsional tests did not reveal 
signs of impingement.  No rotary instability was elicited.

The left knee showed a range of motion of 0-130 degrees.  
Grating was present along the joint line and retropatellar.  
Torsional testing did not show signs of impingement.  The 
examiner stated that the range of motion of the knees 
expected for this individual would be 0-130 degrees, and that 
there was no pain elicited during examination.

The veteran stood with a pes plano valgus stance.  The middle 
longitudinal arch lacked almost 1/4-1/8 inch contacting the 
floor.  He had prominent navicular points about the left 
ankle.  His left ankle showed a range of motion of 15 degrees 
dorsiflexion and 45 degrees plantar flexion.  Inversion was 
20 degrees and eversion was 15 degrees.  The examiner stated 
that this range was acceptable for the veteran.  There was no 
area of point tenderness.

Multiple X-ray examination of the left ankle revealed no 
pathological process.  What could be seen of the proximal 
navicular showed a prominent bone indicating an accessory 
navicular.  X-ray examination of the knees revealed 
degenerative changes, worse on the right.

The examiner concluded that the level of disability of the 
veteran's knees permitted him to be active and follow an 
occupation at the present time.  The prognosis was not good 
and it is quite possible that he will require replacement at 
some point in the future.  

He had some functional limitation, but had good pain 
tolerance and is able to continue conditioning himself in the 
face of bilateral knee difficulties.  The knees are stable 
and supported by the patient's muscular system which he 
maintains through strong effort.  The right knee would be 
vulnerable to any severe angulatory stress.  

The examiner was unable to establish a relationship between 
the veteran's left ankle disorder and his left knee 
disability after review of the medical record and history as 
given by the veteran.

A 10 percent rating for a knee disability contemplates slight 
recurrent subluxation or lateral instability; limited ranges 
of motion of the knee evaluated as either a limitation of 
flexion to 60 degrees, or a limitation of extension to 10 
degrees; or degenerative arthritis that is established by X- 
ray findings.

A rating greater than that currently in effect is 
contemplated by Diagnostic Code 5257, where impairment of the 
knee is assignable at 20 percent when moderate recurrent 
subluxation or lateral instability is present.  Diagnostic 
Codes 5260 and 5261 contemplate ratings of 20 percent when 
flexion is limited to 30 degrees and extension is limited to 
15 degrees, respectively.  Degenerative arthritis established 
by X-ray findings that is noncompensable under limitation of 
motion will be assigned a 20 percent evaluation under 
Diagnostic Code 5003 with X-ray evidence of involvement of 2 
or more major joints or minor joint groups with 
incapacitating exacerbations.  Additionally, Diagnostic Code 
5256 contemplates a 30 percent evaluation for ankylosis of 
the knee with favorable angle, Diagnostic Code 5258 
contemplates a 20 percent rating for semilunar, dislocated 
cartilage evidenced by frequent episodes of locking pain and 
effusion into the joint, and Diagnostic Code 5262 
contemplates a 20 percent evaluation for impairment of the 
tibia and fibula with moderate knee or ankle disability.

The recent VA rating examination showed that the right knee 
had full extension and 110 degrees of flexion.  Torsional 
tests did not reveal any signs of impingement, and no rotary 
instability was elicited.  The examiner stated that the 
cruciate and collateral systems were intact.  He also stated 
that the right knee would be vulnerable to severe angulatory 
stress.

The left knee showed a range of motion of 0-130 degrees, 
which was determined to be normal for the veteran.  Torsional 
testing did not show impingement, and it was noted that 
private operative reports from July 1996 indicated that the 
cruciate system, anterior and posterior, was intact.  

VA examination in February 1996 showed no instability in 
either knee.  Private medical reports have noted that the 
knees do not demonstrate instability because of arthritic 
changes and muscular development.  The veteran's private 
physician has stated that the veteran's right knee was 
probably unstable after his acute injury in service.

The veteran, in essence, contends that he is entitled to a 
rating under 38 C.F.R. § 4.71 Diagnostic Code 5257 (1998).  
Diagnostic Code 5257 provides for a 10 percent rating for 
impairment of the knee with subluxation or lateral 
instability which is considered to be slight.  A 20 percent 
rating is assigned if there is moderate instability or 
subluxation.  A 30 percent rating is assigned if there is 
severe instability or subluxation.  He specifically contends 
that his knee disabilities are manifested by instability as 
well as the currently rated disorders.

A complete review of the evidence of record indicates that 
the veteran's knees are not currently unstable.  If the Board 
accepts the veteran's private physician's opinion that 
arthritis prevents this instability, the fact does remain 
that no instability is shown.  The veteran is currently 
compensated for degenerative joint disease in each knee.  The 
Board concludes that the evidence of record will not support 
an evaluation in excess of 10 percent, as there is no 
indication of moderate recurrent subluxation or lateral 
instability, ankylosis, or limitation of motion to such a 
degree as would be required for an increased rating.

Regarding the veteran's left knee disability rating under 
Diagnostic Code 5262, the medical evidence does not indicate 
that malunion of the fibula results in moderate knee or ankle 
disability.  As noted in the following discussion, the 
examiner found no relationship between the veteran's current 
left ankle disability and his service connected left knee 
disability.  Therefore, the malunion of the fibula must be 
examined solely in relation to the left knee.  The evidence 
of record does not show that this disorder causes a moderate 
disorder of the left knee.  The veteran's left knee 
disability is primarily manifested by degenerative changes, 
for which he is compensated under Diagnostic Code 5003.

The evidence does not support increased ratings, in excess of 
currently assigned 10 percent ratings for cartilage removal, 
malunion of the fibula, and bilateral arthritis separately 
rated as 10 percent disabling.  The Court addressed the case 
where a veteran makes factual assertions regarding pain and 
weakness within the musculoskeletal system in Deluca v. 
Brown, 6 Vet. App. 321, 324 (1993).  An analysis must be made 
of whether the pertinent regulations entitle the veteran to 
an increased rating to the extent pain and weakness cause 
additional disability beyond that reflected in limitation of 
motion.  A disability rating may be based on functional loss 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion. 
38 C.F.R. § 4.40 (1998).  Furthermore, weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  The 
regulations further provide that in rating disabilities of 
the joints, inquiry will be directed to considerations of 
more movement than normal, less movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998).  The Board has 
considered these provisions and finds that an increased 
rating is not warranted under these provisions.  On recent VA 
examination no pain was elicited on range of motion.  The 
veteran testified at his personal hearing that he did not 
believe that his service connected disabilities resulted in 
weakness regarding his ability to lift and carry.

The record shows that the RO considered referral of this case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), but concluded 
that it was not appropriate.  The veteran's representative 
has disagreed with this decision, and has argued that the 
veteran's testimony indicated marked interference with 
employment.  

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.  A careful review of 
the veteran's testimony indicates that he experiences very 
few problems at work regarding his disability.  He 
specifically stated that his job is primarily performed in a 
seated position, and that he is able to make allowances for 
the need to change positions to keep his knees comfortable.  
His testimony did not, in the Board's opinion, indicate that 
he experienced marked interference with work related 
activities due to his service connected disabilities.


2.  Entitlement to service connection for a left ankle 
disorder.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

As noted in the previous discussion, the veteran is currently 
diagnosed with a left ankle disability.  It has been noted 
that he requires surgery involving ligamentous 
reconstruction.  A review of the veteran's service medical 
records is negative for complaints of, treatment for, or 
diagnosis of a chronic left ankle disability.  

The report of a VA examination, conducted in February 1996, 
shows the veteran giving a history of a hairline fracture of 
the fibula in 1972.  It was casted and healed.  X-ray 
examination showed slight cortical thickening of the distal 
shaft of the fibula, most likely representing the area of 
prior fracture.  The opinion rendered noted no pathology of 
the fibula which was fractured.

Private medical records, dated in June 1996, show the veteran 
giving a history of a basketball injury in 1972.  A diagnosis 
of post traumatic arthritis of the left ankle, and accessory 
navicular, left foot, symptomatic, was rendered.  VA 
outpatient treatment reports, dated in April 1997, show the 
veteran reporting chronic pain and swelling of the left ankle 
joint, with history of hairline fracture of the fibula.  X-
ray examination, conducted in April 1997, showed some 
spurring of the posterior subtalar joint.  The impression 
given was mild degenerative joint disease of the left ankle.

The report of a VA examination, conducted in May 1998, shows 
the veteran noting that he was unable to recall any specific 
left ankle injury during service.  He stated that in 1997 he 
noted some skin irregularities and pigmentation on the inner 
aspect of the ankle, and here he indicated the area opposite 
the navicular bone in the foot.  He consulted a podiatrist 
who told him that he would require surgery that would involve 
ligamentous reconstruction.

On remand, in January 1998, the Board requested a specific 
opinion regarding any possible relationship between the 
veteran's current ankle disability, his service connected 
left knee disability or his military service.  As noted 
above, the examiner, in May 1998, was not able to establish 
such a relationship.  Although the veteran has testified that 
private physicians have attributed his ankle disorder to an 
inservice accident, this not shown in any records contained 
in the claims folder.  The June 1996 private diagnosis of 
traumatic arthritis was based on the veteran's history of 
inservice injury.  He contradicted this by noting no left 
ankle injury on VA examination.  VA examination confirmed the 
presence of an accessory navicular, which was noted to be 
symptomatic by his private physician.  On VA examination the 
veteran indicated that he experienced pain in the area of the 
navicular bone.

The Board concludes that the medical evidence of record does 
not indicate that the veteran's left ankle disorder is 
related to his inservice hairline fracture of the distal 
shaft of the left fibula.  Private consultation with a 
podiatrist indicated a ligament problem was responsible for 
his left ankle disorder.  Both private and VA examination 
show an accessory navicular, noted to be symptomatic by the 
veteran's private physician.  A professional opinion, 
conducted after a review of all the evidence, showed no 
relationship between the current ankle disorder and service.


ORDER

Entitlement to an increased evaluation for a right knee 
disorder, in excess of 10 percent, is denied.
Entitlement to an increased evaluation for a left knee 
disorder, in excess of 10 percent, is denied.
Entitlement to service connection for a left ankle disorder 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

